         Case: 1:21-cv-00100-GHD-DAS Doc #: 3 Filed: 06/17/21 1 of 1 PageID #: 10




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

ILA CHERIE SAUCIER                                                                       PLAINTIFF

v.                                                   CIVIL ACTION NO. 1:21-cv-00100-SA-DAS

MUELLER COPPER TUBE COMPANY, INC.                                                   DEFENDANT



                                       ORDER OF RECUSAL

          The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on June 17, 2021. Judge Aycock, on her own motion, hereby RECUSES herself from this

cause.

          It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

          This, the 17th day of June, 2021.

                                                        /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
